UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                         JOHNSON, BAIME, and BURTON
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.
                    Private First Class DANIEL L. STALEY
                        United States Army, Appellant

                                ARMY 20080477

                          Headquarters, Fort Carson
                   Debra Boudreau, Military Judge (trial)
                Mark Bridges, Military Judge (DuBay hearing)
               Colonel Michael W. Meier, Staff Judge Advocate


For Appellant:  Colonel Mark Tellitocci, JA; Lieutenant Colonel Matthew M.
Miller, JA; Major Bradley M. Voorhees, JA; Major Mark I. Goodman, JA (on
brief); Colonel Mark Tellitocci, JA; Lieutenant Colonel Matthew M. Miller,
JA; Major Bradley M. Voorhees, JA; Captain Michael E. Korte, JA (reply
brief); Lieutenant Colonel Imogene M. Jamison, JA; Lieutenant Colonel
Jonathan F. Potter, JA; Captain Barbara Snow-Martone, JA (on brief
following DuBay hearing).

For Appellee:  Colonel Norman F.J. Allen, III, JA; Lieutenant Colonel
Martha L. Foss, JA; Major Lisa L. Gumbs, JA; Captain Christopher B. Witwer,
JA (on brief); Major Christopher B. Burgess, JA; Major LaJohnne A. White,
JA; Captain Christopher B. Witwer, JA (on brief following DuBay hearing).


                              22 December 2010

                     ----------------------------------
                             SUMMARY DISPOSITION
                     ----------------------------------
Per Curiam:

      A military judge sitting as a general court-martial convicted
appellant, in accordance with his pleas, of attempted aggravated assault,
absence without leave, disobeying a superior commissioned officer, failure
to obey a lawful general regulation, wrongful use of a controlled substance
(two specifications), wrongful possession of a controlled substance, sodomy
with a female under the age of twelve, and communicating a threat, in
violation of Articles 80, 86, 92, 112a, 125, and 134, Uniform Code of
Military Justice [hereinafter UCMJ], 10 U.S.C. §§ 880, 886, 892, 912a, 925,
and 934.  The military judge sentenced appellant to reduction to Private
E1, forfeiture of $500.00 pay per month for 216 months, confinement for
eighteen years, and a bad-conduct discharge.  The convening authority
approved only so much of the sentence as provided for reduction to Private
E1, confinement for thirteen years, and a bad-conduct discharge.*

      On 9 March 2010, this court returned this case to The Judge Advocate
General for remand to a convening authority to permit appellant to litigate
a motion to dismiss based on appellant’s right to a speedy trial  United
States v. Staley, ARMY 20080477 (Army Ct. Crim. App. 9 March 2010) (order)
(unpub.)


      On 2 June 2010, the convening authority convened a DuBay hearing and
the military judge made findings of fact and conclusions of law.  See
United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967).  Appellate
defense counsel and the government filed additional pleadings in response
to the military judge’s findings and conclusions.


      On consideration of the entire record, including consideration of the
issues personally specified by the appellant, we hold the findings of
guilty and the sentence as approved by the convening authority correct in
law and fact.  Accordingly, those findings of guilty and the sentence are
AFFIRMED.


                                  FOR THE COURT:




                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court








*Appellant correctly notes that the convening authority's Action and the
Promulgating Order incorrectly indicate an "adjudged and automatic
forfeiture of all pay and allowances."  The adjudged sentence at trial
included forfeiture of $500.00 pay per month for 216 months.  Pursuant to a
pretrial agreement, the term of confinement was reduced to 13 years.
Appellant was not prejudiced as the adjudged and automatic forfeitures were
deferred (and subsequently the automatic forfeitures waived) for the
benefit of appellant's wife and her children.